Citation Nr: 9901935	
Decision Date: 01/25/99    Archive Date: 02/01/99

DOCKET NO.  92-10 371	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

1.  Entitlement to service connection for a seizure disorder.

2.  Entitlement to an increased rating for post-traumatic 
stress disorder, currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Elizabeth Gallagher, Associate Counsel


INTRODUCTION

The veteran had active service from October 1966 to December 
1969, and additional periods of service in the National 
Guard.

This matter came before the Board of Veterans Appeals 
(Board) on appeal from a May 1990 rating decision, and 
subsequent rating decisions, of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Des Moines, Iowa.  The 
veteran appeared at a personal hearing before a Hearing 
Officer at the RO in December 1995.  

The Board remanded this case in August 1991, March 1993, July 
1995, and June 1996 for the development of additional 
evidence, including medical and psychiatric evaluations of 
the veterans condition.  The requested development having 
been completed, to the extent possible, this matter is now 
ready for appellate review.

The Board notes that in its August 1991 remand it 
inadvertently characterized the issue involving the veterans 
seizure disorder as being whether new and material evidence 
had been submitted to reopen a claim for service connection 
for that disability.  On closer review of the ROs May 1990 
rating decision, the Board notes that the RO actually 
reopened the claim for service connection for a seizure 
disorder based on the new and material medical evidence 
submitted by the veteran, and then confirmed its prior denial 
of that claim.  Thus, the issue has been corrected to read 
entitlement to service connection for a seizure disorder, 
and the claim has been reviewed de novo by the Board.




FINDINGS OF FACT

1.  The evidence of record is sufficient to render an 
equitable decision on the veterans appeal.  

2.   The veteran experienced episodes of grand mal type 
seizures of unknown etiology during his active service;  the 
service medical records contain no mention of any head 
trauma, and it was theorized by service medical personnel 
that the veterans seizures may have been related to 
withdrawal from drugs.

3.  No medical evidence has been presented to show that the 
veteran currently has a seizure disorder.

4.  Post-traumatic stress disorder is manifested by symptoms 
including frequent sleep disturbances, nightmares of combat 
experiences with night sweats from which the veteran awakens 
screaming, flashbacks including auditory and olfactory 
hallucinations, extremely isolative behavior, exaggerated 
startle response, rapid mood swings with periodic outbursts 
of anger, irritability, anhedonia, panic attacks in crowds, 
survivors guilt, extreme anxiety manifested by twitching of 
extremities, reduced ability to concentrate and remember, 
blunted affect, avoidance behavior, and intrusive 
recollections triggered by sights and sounds reminiscent of 
Vietnam experiences.
  

CONCLUSIONS OF LAW

1. A well-grounded claim for service connection for a seizure 
disorder has not been submitted.  38 U.S.C.A. § 5107 (West 
1991)

2.  The criteria for the assignment of a 100 percent 
disability evaluation for post-traumatic stress disorder have 
been met or approximated.  38 U.S.C.A. §§ 1155, 5107; 
38 C.F.R. §§ 4.7, 4.130, Code 9411 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Seizure Disorder

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991).  The United 
States Court of Veterans Appeals has determined that 
establishing service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and [service].  
(emphasis added) Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992);  Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).

Under 38 U.S.C.A. § 5107(a), a veteran has an initial burden 
to produce evidence that a claim is well-grounded or 
plausible.  See Grottveit v. Brown, 5 Vet. App. 91, 92 
(1993);  Tirpak v. Derwinski, 2 Vet. App. 609, 610-611 
(1992).  A well-grounded claim is a plausible claim, one 
which is meritorious on its own or capable of substantiation.  
Such a claim need not be conclusive but only possible to 
satisfy the initial burden of section 5107(a).  For a claim 
to be well-grounded, there must be (1) a medical diagnosis of 
a current disability;  (2) medical, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury;  and (3) medical evidence 
of a nexus between an in-service [disease or injury] and the 
current disability.  Where the determinative issue involved 
medical causation, competent medical evidence to the effect 
that the claim is plausible is required.  Epps v. Gober, 126 
F. 3d 1464 (1997).  A claimant would not meet this burden 
imposed by section 5107(a) merely by presenting lay 
testimony, because lay persons are not considered legally 
competent to offer medical opinions.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Consequently, lay 
assertions of medical causation cannot constitute evidence to 
render a claim well-grounded under section 5107(a).  If no 
cognizable evidence is submitted to support a claim, the 
claim cannot be well-grounded.  See Tirpak v. Derwinski, 2 
Vet. App. 609, 611 (1992).

The veterans service medical records show that he reported 
experiencing several grand mal type seizures of unknown 
etiology during his active service.  The records contain no 
mention of any trauma to the veterans head.  At the time of 
his discharge, it was theorized that his seizures may have 
been related to overdoses of, or withdrawal from, non-
prescription drugs.   

In February 1990, a statement was received from a VA 
physician who had treated the veteran since 1987.  The doctor 
stated that the veteran and his former girlfriend described 
incidents in which the veteran would become agitated during 
his sleep, flail his limbs and begin to sweat.  Additionally, 
the veteran and his girlfriend described waking incidents 
during which the veteran would experience severe headaches 
followed by a few minutes of unconsciousness, followed by 
confusion and irritability.  Based on their descriptions, and 
the veterans account of having injured his head and lost 
consciousness as a result of a parachute training accident in 
service, the VA physician opined that the veteran was 
suffering from partial complex seizures.  

The veteran underwent a psychiatric evaluation by private 
physician G. L. Cromer, M.D., of Cedar Rapids, Iowa, in April 
1990 in connection with his application for Social Security 
Administration disability benefits.  Dr. Cromer noted that 
the veteran had a history of grand mal seizures in service, 
but had none since that time.  

The report of the veterans March 1990 VA examination noted a 
history of spells of uncertain etiology, possibly related to 
a seizure disorder.  However, no current seizure disorder was 
diagnosed.

In November 1993, the veteran underwent a three day long, 24 
hour a day, video electroencephalographic monitoring test.  
The test was performed in connection with the veterans VA 
outpatient treatment, in order to determine if he was 
experiencing seizure activity.  The veteran had reported a 
five hear history of what he described as nocturnal seizures.  
He stated that he would awaken about once a week at about 2 
a.m. with his legs shaking.  The test results showed no 
reported or detected seizures.  No interictal epileptiform 
activity was observed, and the electroencephalographic 
background activity was normal.

A computed tomography scan (CT scan) performed during the 
veterans January 1998 VA hospitalization showed that there 
were multiple non-enhancing lesions in his brain consistent 
with progressive multifocal leukoencephalopathy, an 
opportunistic infection seen in some immunocompromised 
persons.  However, no seizure disorder was diagnosed.

Upon consideration of all the evidence of record, the Board 
finds that the veteran has not presented a well-grounded 
claim of entitlement to service connection for a seizure 
disorder.  No medical evidence has been presented to show 
that the veteran currently has a seizure disorder.  The 
service medical records noted that the seizure activity the 
veteran experienced in service was of unknown etiology and 
may have been related to drug use.  In any event, it appears 
that those episodes were acute and transitory in nature.  The 
symptoms described by the veteran and his former girlfriend 
of nocturnal sleep disturbances and daytime spells of 
blanking out, have not been medically verified.  
Additionally, some of the symptoms they described could be 
related to the veterans severe post-traumatic stress 
disorder, as discussed below.

Although the veteran may well believe that he has a seizure 
disorder which is causally related to his active service, as 
a lay person, the veterans assertions are not probative on 
the issue of medical causation, because a lay person is not 
considered legally competent to offer medical opinions.  
Moray v. Brown, 5 Vet. App. 211 (1993);  Grottveit v. Brown, 
5 Vet. App. 91 (1993);  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  Since no cognizable evidence has been presented 
to show that the veteran has a current disability of a 
seizure disorder which is causally related to his active 
service, this claim is not well-grounded and must be denied.  
See Montgomery v. Brown, 4 Vet. App. 343 (1993); Rabideau v. 
Derwinski, 2 Vet. App. 141 (1992).  

The Board regrets any impression created by prior actions 
that the veterans claim was considered well-grounded;  
however, recent United States Court of Veterans Appeals 
decisions have espoused the Courts view that implausible 
claims should not consume the limited resources of the VA 
and force into even greater backlog and delay those claims 
which -- as well-grounded -- require adjudication. Grivois 
v. Brown, 6 Vet. App. 136, 139 (1994).  The Board also views 
its discussion in this decision as sufficient to inform the 
veteran of the elements necessary to submit a well-grounded 
claim for service connection for the disability in question.  
See Robinette v. Derwinski, 8 Vet. App. 69, 77-78 1995).

II.  Increased Rating for Post-Traumatic Stress Disorder

Initially, the Board notes that the veteran's claim is well-
grounded within the meaning of 38 U.S.C.A. § 5107, and that 
all relevant facts have been properly developed for this 
appeal.  

The VA determines disability evaluations through a schedule 
of ratings which is based on the average impairment of 
earning capacity resulting from specific service-connected 
disabilities.  Separate Diagnostic Codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (1998).

When there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for the rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  In 
applying this holding, the Board will only briefly address 
the past history of this disorder, while emphasizing the 
present level of disability. 

When evaluating a mental disorder, the rating agency 
considers the frequency, severity, and duration of 
psychiatric symptoms, the length of remissions, and the 
veterans capacity for adjustment during the periods of 
remission.  An evaluation is assigned based on all the 
evidence of record that bears on occupational and social 
impairment rather than solely on the examiners assessment of 
the level of disability at the moment of the examination.  
The rating agency will consider the extent of social 
impairment, but shall not assign an evaluation solely on the 
basis of social impairment.  38 C.F.R. § 4.126 (1998).

The veterans post-traumatic stress disorder is currently 
rated as 30 percent disabling under Diagnostic Code 9411, 
effective from February 1, 1990, the date of the veterans 
re-opened claim for service connection for that disability.  
As discussed more fully below, the Board finds that the 
rating for the veterans post-traumatic stress disorder 
should be increased to 100 percent.  

Diagnostic Code 9411 provides that ratings will be assigned 
for post-traumatic stress disorder based upon the general 
rating formula for rating mental disorders described in 
38 C.F.R. § 4.130.  Prior to November 7, 1996, a 100 percent 
disability evaluation could be assigned for post-traumatic 
stress disorder when the attitudes of all of a veterans 
contacts, except the most intimate, were so adversely 
affected as to result in virtual isolation in the community; 
or, when a veteran exhibited totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality with disturbed thoughts or behavioral processes 
associated with almost all daily activities such as fantasy, 
confusion, panic, and explosions of aggressive energy 
resulting in profound retreat from mature behavior; or, when 
a veteran exhibited symptoms rendering the veteran 
demonstrably unable to obtain or retain employment.  
38 C.F.R. § 4.132, Code 9411 (prior to November 7, 1996).

Effective November 7, 1996, the criteria for rating mental 
disorders, such as post-traumatic stress disorder, were 
revised.  The current formula provides that mental disorders 
resulting in total occupational and social impairment, due to 
such symptoms as gross impairment in thought processes or 
communication;  persistent delusions or hallucinations;  
grossly inappropriate behavior;  persistent danger of hurting 
self or others;  intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene);  disorientation to time or place; and memory loss 
for names of close relatives, own occupation, or own name, 
will be assigned a 100 percent disability rating.  38 C.F.R. 
§ 4.130.

While the veterans case was pending, the formula for 
evaluating post-traumatic stress disorder changed, as 
described above.  In deciding this appeal, the Board 
considered both formulas and has determined that the 
veterans post-traumatic stress disorder symptomatology 
qualifies for the assignment of a 100 percent disability 
rating under both the old and the new formula.

Service personnel records contained in the claims file show 
that the veteran served on active duty in Vietnam as a radio 
relay and carrier operator, received a parachutists badge, 
and qualified for the Combat Infantrymans Badge.

The veterans service medical records contain a mental 
hygiene consultation report dated August 5, 1969 which noted 
that the veteran reacted to the stress of his active  service 
with chronic drug and alcohol abuse.

In April 1970, the veteran received outpatient treatment at a 
VA medical facility.  He presented with complaints including 
insomnia, anorexia, and fatigue.  The diagnosis was anxiety 
reaction.  It was noted that he had a 4 to 5 year history of 
heroin use.

The report of the veterans VA hospitalization in March and 
April 1987 stated that he presented with complaints of mood 
swings, nightmares of combat, flashbacks of Vietnam 
experiences, and a feeling that he was on the edge of being 
out of control.  He reported that, during his nightmares, 
he saw faces, heard gunshots and screams, awakened perspiring 
and scared, and could not go back to sleep.  He reported that 
such nightmares occurred two to three nights a week.  He also 
reported having panic attacks in crowds, or at stores.  It 
was noted that he appeared somewhat anxious, and that he had 
diffuse lymphadenopathy with palpable nodes.  Further, he was 
observed to have sleep disturbances during his hospital stay.

VA outpatient treatment records from July 1987 noted that the 
veteran had lost 27 jobs in the prior three years.  He 
reported nocturnal episodes from which he would awaken 
twitching his limbs and sweating.  In 1987, the veteran 
learned that he had contracted the human immunodeficiency 
virus (HIV), likely from his prior intravenous drug use.  
The veteran was afforded a VA examination in October 1987.  
He presented with complaints of constant anxiety since his 
return from Vietnam, flashbacks of combat experiences, an 
exaggerated startle response, anhedonia, emotional 
detachment, mood swings, and anxiety attacks when around 
crowds of people.  The examiner observed that the veteran was 
fidgety and nervous, and that his mood appeared anxious.  The 
Axis I diagnosis was post-traumatic stress disorder.

In November 1989, the veteran received VA outpatient 
treatment.  It was noted that his mood was dysphoric and his 
affect anxious.  He was observed bouncing his legs during the 
examination.

The claims file contains a statement, received in February 
1990, from a VA physician who began treating the veteran in 
March 1987.  The doctor noted that the veteran complained of 
attacks of rage, and problems with depression and anxiety 
beginning as early as 1972.  He further noted that the 
veterans then girlfriend reported observing him frequently 
flailing about in his sleep, and awakening in a sweat.

The report of the veterans March 1990 VA examination noted 
that the veteran complained of nightmares, avoidance of 
programs about Vietnam and people of oriental descent, an 
exaggerated startle response particularly to the sound of 
helicopters, survivors guilt, constant nervousness and 
restlessness, and flashbacks about two times per week.  The 
veteran reported that his panic attacks began in 
approximately 1979, and that his agoraphobia had increased in 
severity over the past several years.  The examiner observed 
that the veterans speech was mildly pressured, and his mood 
was anxious.  He exhibited psychomotor agitation with much 
fidgeting and position changes. The Axis I diagnoses included 
post-traumatic stress disorder and panic disorder with 
agoraphobia.  The examiner noted that the veteran had a poor 
job history, poor marital history, history of problems with 
the law, a history of polysubstance abuse, and a pattern of 
drifting from place to place.

In May 1990, the veteran presented for VA outpatient 
treatment and reported that he was being awakened by 
mumbling voices at night.

In September 1990, the veteran received an award of Social 
Security Administration (SSA) disability benefits.  His 
primary diagnosis was listed as panic attacks with 
agoraphobia.  The SSA records pertaining to his case noted 
that one of the veterans neighbors submitted a statement 
regarding his bizarre behavior.  She reported that she had 
heard the veteran remarking that he couldnt get the red 
clay of Vietnam off his hands, and that he shouldnt have 
left them over there.  She further reported that he sat at 
home watching television all day, and could only stand to be 
out of his home for about one to one and a half hours a day.  
She also reported that she had once heard him yelling at 
night as though he were in combat.  The SSA adjudication 
officer found that the veterans symptoms would significantly 
interfere with his ability to complete a normal workday.  

The claims file contains a statement received in October 1991 
from one of the veterans neighbors.  She reported that the 
veteran was very reclusive, and sometimes wouldnt open his 
door as he was afraid he was being watched by people who 
somehow knew what he had done in Vietnam during his active 
duty.  She further reported that the veteran was afraid of 
leaving his home and would only go to the grocery store very 
late at night so that he would encounter fewer people.  
Consequently, she stated, he often did not have enough food 
to eat, and did not take proper care of himself.  

During his November 1991 VA hospitalization, the veteran 
reported that he was convinced that people, who had some 
connection to his Vietnam experiences, were spying on him and 
looking in his windows.  He stated that he dealt with that 
anxiety by pulling down his shades and just staying indoors 
watching television.  Medications including Amitriptyline, 
and lithium carbonate were prescribed.

The veteran was afforded another VA examination in March 
1992.  At that time he reported that the smell of smoke 
triggered recollections of burning bodies and gunpowder.  He 
related an experience in Vietnam during which he saw a friend 
die when a grenade exploded in his hand.  He again reported 
experiencing symptoms of panic when around other people, and 
stated that he dealt with that by avoiding crowds.  The 
examiner noted that the veteran appeared anxious and 
wired.  It was further noted that the veteran was being 
treated with Nortriptyline tricyclic, Elavil tricyclic, and 
lithium.  The diagnoses included a history of major 
depressive disorder with panic attacks, and an organic 
delusional disorder.

VA outpatient treatment records from March and April 1992 
noted that the veteran was being treated with Cogentin, 
Haldol, Amitriptyline, and Elavil, and was observed to be 
anxious and hyperactive.

The report of the veterans July 1992 VA hospitalization 
noted that his mood was euthymic and restless;  his affect 
was blunted;  he exhibited signs of paranoid ideation, and 
was very isolative.

VA outpatient treatment records from November 1992 noted that 
the veterans HIV was causing him to develop substantial 
memory deficits, a moderate decrease in verbal fluency, and 
slight decreases in his reading skills and general 
psychomotor performance.  

In March 1993, the veteran was again hospitalized at a VA 
medical center.  He reported having fears that people 
associated with his duty in Vietnam were outside of his house 
looking in at him through the windows.  He stated that 
sometimes he did not go outside for two or three days in a 
row.  He further stated that in 1973 he sought psychiatric 
help because he felt like he wanted to fight all the time.  
He reported that the psychiatrist prescribed Valium.  He 
further reported that during his active service in Vietnam, 
he was a tunnel rat, responsible for finding explosive 
devices concealed in tunnels.  It was noted that the 
veterans symptoms of paranoia and hallucinations were helped 
by medication during his hospital stay, but that he still 
exhibited symptoms of anxiety, and avoidance behavior.

The report of the veterans August 1993 VA examination noted 
that the veteran complained of nightmares of combat one to 
two times per week, and flashbacks approximately two times 
per week.  He further complained of hypervigilance, social 
isolation, anhedonia, and survivors guilt.  He reported 
having recollections of multiple incidents in Vietnam 
involving killing enemy soldiers and children.  The examiner 
observed that the veterans mood was slightly dysphoric, and 
his affect was blunted.  He appeared anxious and was tapping 
his feet.  The examiner opined that the veterans post-
traumatic stress disorder was at least moderate in severity, 
and that his agoraphobia and panic symptoms were part of the 
constellation of symptoms of his post-traumatic stress 
disorder.  The examiner further opined that the veterans two 
year history of auditory hallucinations and feelings of 
increased paranoia were likely related to his HIV infection.

The report of the veterans June 1995 VA examination noted 
that he reported having intrusive recollections and 
claustrophobic nightmares of being inside tunnels stemming 
from his active service as a tunnel rat in Vietnam.  He 
further reported having had auditory hallucinations since 
1983.  The examiner observed that the veterans affect was 
very blunted.  Although the veterans thoughts were found to 
be goal directed and coherent, they displayed significant 
poverty of thought and paranoia.  The examiner opined that 
although it was difficult to determine whether his current 
social and occupational dysfunction was related to his post-
traumatic stress disorder or to his psychosis secondary to 
HIV infection, his occupational dysfunction appeared to pre-
date his HIV diagnosis.

The veteran appeared at a personal hearing before a Hearing 
Officer at the RO in December 1995.  He testified that he 
served on two tours of active duty in Vietnam.  During his 
first tour he served as a tunnel rat and often met enemy 
soldiers in tunnels and fired at them.  He stated that he 
stills dreams about those experiences.  During his second 
tour of duty, he served as a radio operator.  He further 
stated that he hadnt been able to hold a job in many years.

A VA outpatient treatment report from June 1996 noted that 
the veterans Global Assessment of Functioning (GAF) score 
was 37.

The report of the veterans April 1997 VA examination noted 
that the veteran reported continued intrusive recollections 
about his Vietnam experiences, particularly about being a 
tunnel rat, and getting panic symptoms when he thought 
about it.  He further reported that he avoided crowds, and 
just liked to sit in the dark.  It was noted that the veteran 
was nervous and kept bouncing in and out of his chair.  He 
exhibited long speech latencies at times, as well as signs of 
thought blocking.  He complained of having had recent 
auditory hallucinations.  The veterans delayed recall was 
non-existent on testing.  He remembered only one item out of 
three on immediate recall testing.  He thought the date was 
August 8, 1992.  The examiner opined that the veterans daily 
intrusive thoughts about Vietnam and his level of isolation 
would definitely interfere with his ability to form 
relationships and to be a reliable and flexible employee.  
The examiner remarked that the veterans post-traumatic 
stress disorder symptom of hypervigilance was being 
exacerbated by psychotic symptoms due to his HIV infection.  
The examiner further opined that the veterans decreases in 
initiative, energy and efficiency were likely related to his 
HIV infection.

Upon consideration of all the evidence of record, the Board 
finds that the symptoms of the veterans post-traumatic 
stress disorder approximate the criteria for a 100 percent 
disability evaluation under both the old and new rating 
criteria as set forth above.  38 C.F.R. §§ 4.7, 4.130, Code 
9411.  While a detailed review of the evidence in the claims 
file was necessary to determine which of the veterans 
symptoms are likely attributable to his post-traumatic stress 
disorder, and which are likely due to organic mental problems 
stemming from his now far advanced HIV infection, the Board 
is satisfied that the veterans primary symptoms of 
agoraphobia, panic attacks, isolative behavior, nightmares of 
combat, intrusive recollections of Vietnam experiences, mood 
swings, outbursts of rage, anhedonia, hypervigilance, and an 
exaggerated startle response, pre-dated his development of 
any severe symptoms of HIV infection.  Therefore, the Board 
has determined that it is at least as likely as not that 
those symptoms are attributable to his service-connected 
post-traumatic stress disorder.  Further, the Board finds 
that those symptoms result in the veterans virtual isolation 
in the community, affect his comprehension of time, and 
frequently render him unable to perform normal activities of 
daily living.  Given the severity of the veterans symptoms, 
the Board believes it to be highly unlikely that he would be 
able to obtain and maintain substantially gainful employment.   

Therefore, giving the veteran the benefit of the doubt as 
required under 38 U.S.C.A. § 5107, the Board finds that a 100 
percent disability rating should be assigned for  post-
traumatic stress disorder.       

In reaching its decision, the Board has considered the 
complete history of the disability in question as well as 
current clinical manifestations and the effect the disability 
may have on the earning capacity of the veteran.  38 C.F.R. 
§§ 4.1, 4.2, 4.16 (1998).    


ORDER

As a well-grounded claim for service connection for a seizure 
disorder has not been presented, the appeal is denied.

Entitlement to a disability rating of 100 percent for post-
traumatic stress disorder is granted, subject to the laws and 
regulations concerning the payment of monetary benefits.



		
HILARY L. GOODMAN
	Acting Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.
- 2 -
